Spofford, J.,.
concurring. I concur in the opinion that the exception should be over-ruled'.
Keane, it is■ trae, has no greater right than his assignor, Bart, had. But from the peculiar phraseology of the instrument sued on, it will be seen that it is a promise of general indemnity. The promisors, Goldsmith, Haber & Oo., covenanting ter protect the promisee, Han't, fully, for resisting a certain suit, including all costs and incidental expenses.
There was therefore, a breach of the agreement so-soon as the liability of Han't was fixed by a judgment, and Goldsmith, Haber & Oo. failed to take his place and satisfy it, including- costs and expenses. That breach gave Han't a right of action. The right of action was veritable, and therefore assignable. It has been- assigned to Keane, the party who, in equity, ought to have the money. Perhaps if Hart himself, had sued, the court might have been called upon to' see that the funds, when collected, should be applied to the satisfaction of the judgment against Hart, in favor of Keane. The rule generally is, that a party suing upon an indemnity against the payment of money merely, must prove payment, or something- equivalent, before he can maintain his action. But upon a promise of general indemnity, a judgment against the jrromisee is evidence in a suit against the promisor, without proof of payment by the promisee. See State v. Kimmel, 8 Watts, 157; Carman v. Noble, 9 Barr, 366; Smith v. Eubanks, 9 Yerger, 20.